Citation Nr: 1632560	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than November 30, 2008, for the grant of service connection for T-cell lymphoma (non-Hodgkin's lymphoma).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for T-cell lymphoma, effective November 30, 2008.  In his May 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request by way of multiple statements; thus, the Veteran's hearing request has been withdrawn and no further action is necessary.  See 38 C.F.R. §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issue of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of misdiagnosis of T-cell lymphoma has been raised by the record in June 2012 and January 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for non-Hodgkin's lymphoma on October 25, 1996, and that this claim was not addressed by the RO prior to April 2009.

2.  In April 2009, the RO granted service connection for T-cell lymphoma (non-Hodgkin's lymphoma), effective November 30, 2008, which is the date the Veteran filed an additional claim for service connection for lymphoma.

3.  The record shows that the Veteran's current T-cell lymphoma (non-Hodgkin's lymphoma) existed in 1996.


CONCLUSION OF LAW

The criteria for an effective date of October 25, 1996, for the grant of service connection for T-cell lymphoma are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

Here, the Veteran asserts that he is entitled to an earlier effective for the grant of service connection for T-cell lymphoma.  More specifically, he asserted in June 2012 and January 2013 that the grant of service connection should date back to 2000 because his cancer was initially misdiagnosed as a skin condition, which he has referred to as tinea corporis and a skin fungus.  In a December 2013 statement, the Veteran asserted that he should have an April 2005 effective date, which corresponds to the date that he filed a claim for service connection for skin fungus that the RO denied in October 2005.

By way of history, the record reflects that VA received a claim for service connection for disabilities related to the Veteran's exposure to Agent Orange in the Republic of Vietnam in October 1996.  38 C.F.R. §§ 3.307, 3.309(e) (2015).  The Veteran indicated at that time that he was seeking service connection for disabilities including prostate cancer, porphyria cutanea tarda, and non-Hodgkin's lymphoma.

The record is negative for specific evidence of T-cell lymphoma prior to 2008.  However, VA surgical pathology reports dated in November 2008 note that the Veteran has presented with dry atrophic patches on his skin since 1995, and contemporaneous morphologic and immunophenotypic findings were consistent with primary cutaneous T-cell lymphoma, which is compatible with mycosis fungoides at the early patch/plaque stage.  Additionally, in June 2009, a VA examiner noted that the Veteran's lymphoma existed in 1996.

In light of the foregoing, the Board finds that VA received an unresolved claim for service connection for lymphoma on October 25, 1996, and the competent evidence of record indicates that his entitlement to service connection for lymphoma arose in 1996.  Accordingly, the Board finds that the criteria for an effective date of October 25, 1996, for the grant of service connection for T-cell lymphoma are met.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of October 25, 1996, for the award of service connection for T-cell lymphoma is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


